DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-11, 13-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims are the limitations of replacing, by the processor, the first value of the first pair with the corresponding encrypted first value, receiving, by the processor, a data query including a name value; identifying, by the processor, the one or more objects in the auditing data based on the name value in the data query matching an unencrypted name in the first pair and an unencrypted name in the second pair; and returning, by the processor, a partially encrypted first pair and unencrypted second pair.
The prior art disclosed by Ithal teaches a solution to the technical problem of protecting encrypted sensitive data stored in the cloud that could otherwise get into the wrong hands. The solution includes methods and systems for building indexable databases with sensitive information secured at rest, to provide data security for sensitive data stored in the cloud. The technology extends customer data privacy protection capability for the use case in which the data plane point of presence is on premises for an enterprise.
The solution disclosed in the prior art fails to teach the unique limitation shown above and recited in the claims of the instant invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854. The examiner can normally be reached Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IZUNNA OKEKE/Primary Examiner, Art Unit 2497